Name: Regulation (EU) NoÃ 657/2014 of the European Parliament and of the Council of 15Ã May 2014 amending Council Regulation (EC) NoÃ 2173/2005 as regards the delegated and implementing powers to be conferred on the Commission
 Type: Regulation
 Subject Matter: wood industry;  EU institutions and European civil service;  political framework;  trade policy;  trade;  executive power and public service
 Date Published: nan

 27.6.2014 EN Official Journal of the European Union L 189/108 REGULATION (EU) No 657/2014 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 15 May 2014 amending Council Regulation (EC) No 2173/2005 as regards the delegated and implementing powers to be conferred on the Commission THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 207(2) thereof, Having regard to the proposal from the European Commission, After transmission of the draft legislative act to the national parliaments, Acting in accordance with the ordinary legislative procedure (1), Whereas: (1) Council Regulation (EC) No 2173/2005 (2) confers powers upon the Commission in order to implement some of the provisions of that Regulation. (2) As a consequence of the entry into force of the Treaty of Lisbon, the powers conferred on the Commission under Regulation (EC) No 2173/2005 should be aligned to Articles 290 and 291 of the Treaty on the Functioning of the European Union (TFEU). (3) In order to apply some of the provisions of Regulation (EC) No 2173/2005, the power to adopt acts in accordance with Article 290 TFEU should be delegated to the Commission in respect of amendments to Annexes I, II and III to that Regulation. It is of particular importance that the Commission carry out appropriate consultations during its preparatory work, including at expert level. The Commission, when preparing and drawing up delegated acts, should ensure a simultaneous, timely and appropriate transmission of relevant documents to the European Parliament and to the Council. (4) In order to ensure uniform conditions for the implementation of Regulation (EC) No 2173/2005, implementing powers should be conferred on the Commission to assess and approve existing schemes that guarantee the legality and reliable tracking of timber products exported from partner countries with a view to becoming the basis of a Forest Law Enforcement, Governance and Trade (FLEGT) licence, and to adopt modalities of a practical nature and documents of a standard format, including their possible means (electronic or paper format) in relation to the FLEGT licensing scheme. Those powers should be exercised in accordance with Regulation (EU) No 182/2011 of the European Parliament and of the Council (3). (5) Regulation (EC) No 2173/2005 should therefore be amended accordingly, HAVE ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 2173/2005 is amended as follows: (1) in Article 4, paragraphs 2 and 3 are replaced by the following: 2. In order to provide the necessary assurance as to the legality of the timber products concerned, the Commission shall assess existing schemes that guarantee the legality and reliable tracking of timber products exported from partner countries, and adopt implementing acts to approve them. Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 11(3). The schemes approved by the Commission may form the basis of a FLEGT licence. 3. Timber products of species listed in Annexes A, B and C to Council Regulation (EC) No 338/97 (4) shall be exempt from the requirement laid down in paragraph 1 of this Article. The Commission shall review that exemption, taking into account market developments and the experience gained in the implementation of this Regulation, shall report on its findings to the European Parliament and to the Council and, if necessary, shall come forward with appropriate legislative proposals. (4) Council Regulation (EC) No 338/97 of 9 December 1996 on the protection of species of wild fauna and flora by regulating trade (OJ L 61, 3.3.1997, p. 1).;" (2) in Article 5, paragraph 9 is replaced by the following: 9. In order to ensure uniform conditions for the implementation of this Article, the Commission shall, by means of implementing acts, adopt the procedural modalities and the documents of a standard format, including their possible means. Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 11(3).; (3) Article 10 is replaced by the following: Article 10 1. The Commission shall be empowered to adopt delegated acts in accordance with Article 11a to amend the list of partner countries and their designated licensing authorities as set out in Annex I. 2. The Commission shall be empowered to adopt delegated acts in accordance with Article 11a to amend the list of timber products as set out in Annex II to which the FLEGT licensing scheme applies. In adopting those amendments, the Commission shall take into account the implementation of the FLEGT Partnership Agreements. Such amendments shall comprise commodity codes, at four-digit heading level or six-digit subheading level of the current version of Annex I to the Harmonised Commodity Description and Coding System. 3. The Commission shall be empowered to adopt delegated acts in accordance with Article 11a to amend the list of timber products as set out in Annex III to which the FLEGT licensing scheme applies. In adopting those amendments, the Commission shall take into account the implementation of the FLEGT Partnership Agreements. Such amendments shall comprise commodity codes, at four-digit heading level or six-digit subheading level of the current version of Annex I to the Harmonised Commodity Description and Coding System and shall only apply in relation to the corresponding partner countries as set out in Annex III.; (4) Article 11 is amended as follows: (a) paragraph 1 is replaced by the following: 1. The Commission shall be assisted by the Forest Law Enforcement Governance and Trade (FLEGT) Committee. That committee shall be a committee within the meaning of Regulation (EU) No 182/2011 of the European Parliament and of the Council (5). (5) Regulation (EU) No 182/2011 of the European Parliament and of the Council of 16 February 2011 laying down the rules and general principles concerning mechanisms for control by Member States of the Commissions exercise of implementing powers (OJ L 55, 28.2.2011, p. 13).;" (b) paragraph 2 is deleted; (c) paragraph 3 is replaced by the following: 3. Where reference is made to this paragraph, Article 5 of Regulation (EU) No 182/2011 shall apply.; (d) paragraph 4 is deleted; (5) the following Article is inserted: Article 11a Exercise of the delegation 1. The power to adopt delegated acts is conferred on the Commission subject to the conditions laid down in this Article. 2. The power to adopt delegated acts referred to in Article 10(1), (2) and (3) shall be conferred on the Commission for a period of five years from 30 June 2014. The Commission shall draw up a report in respect of the delegation of power not later than nine months before the end of the five-year period. The delegation of power shall be tacitly extended for periods of an identical duration, unless the European Parliament or the Council opposes such extension not later than three months before the end of each period. 3. The delegation of power referred to in Article 10(1), (2) and (3) may be revoked at any time by the European Parliament or by the Council. A decision to revoke shall put an end to the delegation of the power specified in that decision. It shall take effect the day following the publication of the decision in the Official Journal of the European Union or at a later date specified therein. It shall not affect the validity of any delegated acts already in force. 4. As soon as it adopts a delegated act, the Commission shall notify it simultaneously to the European Parliament and to the Council. 5. A delegated act adopted pursuant to Article 10(1), (2) and (3) shall enter into force only if no objection has been expressed either by the European Parliament or the Council within a period of two months of notification of that act to the European Parliament and the Council or if, before the expiry of that period, the European Parliament and the Council have both informed the Commission that they will not object. That period shall be extended by four months at the initiative of the European Parliament or of the Council.. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 May 2014. For the European Parliament The President M. SCHULZ For the Council The President D. KOURKOULAS (1) Position of the European Parliament of 2 April 2014 (not yet published in the Official Journal) and decision of the Council of 8 May 2014. (2) Council Regulation (EC) No 2173/2005 of 20 December 2005 on the establishment of a FLEGT licensing scheme for imports of timber into the European Community (OJ L 347, 30.12.2005, p. 1). (3) Regulation (EU) No 182/2011 of the European Parliament and of the Council of 16 February 2011 laying down the rules and general principles concerning mechanisms for control by Member States of the Commissions exercise of implementing powers (OJ L 55, 28.2.2011, p. 13). STATEMENT BY THE COMMISSION In the context of this Regulation, the Commission recalls the commitment it has made in paragraph 15 of the Framework Agreement on relations between the European Parliament and the European Commission to provide to the Parliament full information and documentation on its meetings with national experts within the framework of its work on the preparation of delegated acts.